United States Court of Appeals,

                                          Eleventh Circuit.

                                            No. 97-6584.

                              David L. TRIGGS, Plaintiff-Appellant,

                                                  v.

   JOHN CRUMP TOYOTA, INC.; World Omni Financial Corporation, a.k.a. World Omni
Financial Corporation, Defendants-Appellees.

                                           Sept. 16, 1998.

Appeal from the United States District Court for the Northern District of Alabama. (No. CV-96-B-
1723-J), Sharon Lovelace Blackburn, Judge.

Before ANDERSON and BIRCH, Circuit Judges, and PAINE*, Senior District Judge.

       ANDERSON, Circuit Judge:

       This appeal presents an interesting question relating to diversity of citizenship jurisdiction

and fraudulent joinder in the context of a class action. Adopting a novel approach, the district court

found fraudulent joinder and diversity of citizenship. The district court retained jurisdiction. We

reverse.

                                  I. Facts and Procedural History

       Plaintiff-appellant Triggs is an Alabama resident. He filed a class action fraud suit in

Alabama state court against World Omni Financial Corp ("Omni"), a Florida corporation, and John

Crump Toyota ("Crump"), an Alabama corporation. Plaintiff alleges that Crump and other

dealerships sold cars in Alabama to Omni at inflated prices pursuant to a scheme whereby Omni then

leased the cars to the plaintiff class and passed the excess cost on to them. Plaintiff alleges that



   *
     Honorable James C. Paine, Senior U.S. District Judge for the Southern District of Florida,
sitting by designation.
Omni and Crump and the other dealers implemented this fraudulent scheme through

misrepresentations and suppressions of material fact. The named plaintiff, Triggs, dealt with Omni

through Crump.

       Defendants-appellees filed a Notice of Removal, alleging diversity jurisdiction. The case

was removed to the Northern District of Alabama. Plaintiff filed a Motion to Remand. The district

court found that the putative class which Triggs seeks to represent includes over 17,000 people, all

of whom had dealt with Omni, but that only 371(2%) of them had dealt through Crump. The court

held that Crump had been fraudulently joined. Because there was complete diversity between Triggs

and Omni, the only remaining parties if Crump is disregarded, the motion to remand was denied.

The district court then asserted supplemental jurisdiction over the 371 plaintiffs who had dealt with

Omni through Crump.

       The district court entered its order finding that Crump had been fraudulently joined and

denying the motion for remand, and later certified the order for immediate appeal pursuant to 28

U.S.C. § 1292(b). This court granted the petition for permission to appeal.

                                              II. Issue

       The issue presented by this appeal is: has defendant Crump been fraudulently joined merely

because 98% of the members of the putative plaintiff class would have no claim against Crump,

notwithstanding the fact that the named plaintiff has a potential claim to impose joint and several

liability on defendants Crump and Omni?

                                      III. Standard of Review

        Subject matter jurisdiction is a question of law subject to de novo review. Tapscott v. MS

Dealer Service Corp., 77 F.3d 1353, 1356 (11th Cir.1996).


                                                 2
                                           IV. Discussion

        A civil case filed in state court may be removed by the defendant to federal court if the case

could have been brought originally in federal court. 28 U.S.C. § 1441(a).1 Federal courts have

diversity jurisdiction over all civil actions where the amount in controversy exceeds $50,0002 and

the action is between the citizens of different states. 28 U.S.C. § 1332.3 Diversity jurisdiction

requires complete diversity; every plaintiff must be diverse from every defendant. Tapscott v. MS

Dealer Service Corp., 77 F.3d 1353, 1355 (11th Cir.1996).

       The named plaintiff, Triggs, is a citizen of Alabama. Defendant Omni is a citizen of Florida.

Defendant Crump is a citizen of Alabama. Accordingly, on the face of the pleadings, there is a lack

of complete diversity which would preclude removal of the case to federal court.

        However, an action may nevertheless be removable if the joinder of the non-diverse party,

defendant Crump, were fraudulent. Tapscott, 77 F.3d at 1359.4 Fraudulent joinder is a judicially


   1
   "[A]ny civil action brought in a State court of which the district courts of the United States
have original jurisdiction, may be removed by the defendant or the defendants, to the district
court of the United States for the district and division embracing the place where such action is
pending." 28 U.S.C. § 1441(a).
   2
    As of January 17, 1997, the jurisdictional amount increased to $75,000. See Federal Courts
Improvement Act of 1996, P.L. No. 104-317, § 205, 110 Stat. 3847, 3850 (codified as amended
at 28 U.S.C. § 1332). Because the present action was filed prior to this effective date, the
amount in controversy requirement for this case is $50,000.
   3
   "(a) The district courts shall have original jurisdiction of all civil actions where the matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is
between—

                       (1) citizens of different States."

       28 U.S.C. § 1332.
   4
    In evaluating a motion to remand, the removing party bears the burden of demonstrating
federal jurisdiction. Pacheco de Perez v. AT & T Co., 139 F.3d 1368, 1373 (11th Cir.1998).

                                                  3
created doctrine that provides an exception to the requirement of complete diversity. Joinder has

been deemed fraudulent in two situations. The first is when there is no possibility that the plaintiff

can prove a cause of action against the resident (non-diverse) defendant. Coker v. Amoco Oil Co.,

709 F.2d 1433, 1440 (11th Cir.1983), superceded by statute on other grounds as stated in

Georgetown Manor, Inc. v. Ethan Allen, Inc., 991 F.2d 1533 (11th Cir.1993). The second is when

there is outright fraud in the plaintiff's pleading of jurisdictional facts. Coker, 709 F.2d at 1440. In

Tapscott, 77 F.3d at 1355 (11th Cir.1996), a third situation of fraudulent joinder was identified—i.e.,

where a diverse defendant is joined with a nondiverse defendant as to whom there is no joint, several

or alternative liability and where the claim against the diverse defendant has no real connection to

the claim against the nondiverse defendant. Id. at 1360. In the instant case, the parties do not

suggest that there has been "outright fraud in the plaintiff's pleading of jurisdictional facts," so we

concern ourselves only with the first and third types of fraudulent joinder. Turning to the first type,

"If there is even a possibility that a state court would find that the complaint states a cause of action

against any one of the resident defendants, the federal court must find that the joinder was proper

and remand the case to the state court." Coker, 709 F.2d at 1440-41 (emphasis added). The plaintiff

need not have a winning case against the allegedly fraudulent defendant; he need only have a

possibility of stating a valid cause of action in order for the joinder to be legitimate. In the instant

case, Triggs has asserted facts which clearly state a potential cause of action against Crump in state

court. He has alleged that Crump and Omni, working in concert, defrauded him by misrepresenting

and suppressing material facts with regard to automobile lease transactions. Therefore, Triggs's

complaint states a potential cause of action against Crump in state court. With regard to Triggs,

Crump is not fraudulently joined.


                                                   4
       Indeed, the joinder of Crump fits comfortably within the rule for permissive joinder of parties

as provided in Rule 20 of the Federal Rules of Civil Procedure. With respect to the joinder of

defendants, Rule 20 provides:

       All persons ... may be joined in one action as defendants if there is asserted against them
       jointly, severally, or in the alternative, any right to relief in respect of or arising out of the
       same transaction, occurrence, or series of transactions or occurrences and if any question of
       law or fact common to all defendants will arise in the action.

Fed.R.Civ.P. 20. In this case, the named plaintiff (and incidentally 2% of the putative class in

addition) is asserting a claim for relief against Omni and Crump jointly and severally arising out of

the same transaction, and giving rise to common questions of law and fact. Of course, in this case,

the joinder of the members of the putative plaintiff class is pursuant to Rule 23 of the Federal Rules

of Civil Procedure. We note also, however, that the permissive joinder standards of Rule 20 are

satisfied. With respect to joinder of plaintiffs, Rule 20 provides:

       All persons may join in one action as plaintiffs if they assert any right to relief jointly,
       severally, or in the alternative in respect of or arising out of the same transaction, occurrence,
       or series of transactions or occurrences and if any question of law or fact common to all
       these persons will arise in the action.

Fed.R.Civ.P. 20. In the instant case, the members of the putative plaintiff class assert such rights

against Omni, Crump and the other unnamed dealers arising out of the series of automobile lease

transactions allegedly orchestrated by Omni, which give rise to common questions of law and fact.

Of particular importance for this case, Rule 20 specifically provides that "[a] plaintiff or defendant

need not be interested in obtaining or defending against all the relief demanded. Judgment may be

given for one or more of the plaintiffs according to their respective rights to relief, and against one

or more defendants according to their respective liabilities." Fed.R.Civ.P. 20. In other words, the

fact that a great many of the members of the putative plaintiff class can seek no relief against one


                                                   5
of the defendants, Crump, would be no obstacle to the permissive joinder of Crump under Rule 20.

Accordingly, we readily conclude that the joinder of defendant Crump satisfies the standards of Rule

20.

        The contention of defendants in this case focuses upon the claims of the members of the

putative plaintiff class, rather than upon the named plaintiff. Defendants argue that Crump must be

deemed to have been fraudulently joined merely because 98% of the members of the putative

plaintiff class would have no claim against Crump. This focus is inconsistent with the well-settled

rule for class actions that a court should consider only the citizenship of the named parties to

determine whether there is diversity jurisdiction. Supreme Tribe of Ben-Hur v. Cauble, 255 U.S.

356, 41 S.Ct. 338, 65 L.Ed. 673 (1921). Accord Snyder v. Harris, 394 U.S. 332, 89 S.Ct. 1053,

1059, 22 L.Ed.2d 319 (1969) (dictum) ("Under current doctrine, if one member of a class is of

diverse citizenship from the class' opponent, and no nondiverse members are named parties, the suit

may be brought in federal court even though all other members of the class are citizens of the same

State as the defendant and have nothing to fear from trying the lawsuit in the courts of their own

State," citing Ben-Hur ); In re School Asbestos Litigation, 921 F.2d 1310, 1317 (3d Cir.1990); In

re Agent Orange Prod. Liability Litigation, 818 F.2d 145, 162 (2d Cir.1987); Kerney v. Fort Griffin

Fandangle Ass'n, Inc., 624 F.2d 717, 720 (5th Cir.1980) ("Given that the amended complaint

properly brought a class suit, it alleged citizenship sufficient to establish diversity by alleging that

the named defendants were citizens of Texas, for a class is considered to be diverse from the

opposing party if the named parties are diverse," citing Ben-Hur );5 7A Charles Alan Wright, Arthur


   5
    In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), this court
adopted as binding precedent all of the decisions of the former Fifth Circuit handed down prior
to the close of business on September 30, 1981. Id. at 1209.

                                                   6
R. Miller, & Mary Kay Kane § 1755 p. 63-64 ("Rule 23 would be completely unworkable in the

diversity context and its value significantly compromised if the citizenship of all the class members,

many of whom may be unknown, had to be considered in establishing jurisdiction."). Pursuant to

this well-settled rule, we look to the citizenship of the named plaintiff, Triggs, and conclude that

there is not complete diversity, because, although Triggs is diverse with respect to defendant Omni,

he is not diverse with respect to the properly-joined defendant, Crump.6

        Contrary to the well-settled rule that the citizenship of the named parties is controlling,

defendants invite this court to look beyond the named plaintiff and bifurcate the plaintiff class solely

on the basis of whether or not the members of the class have a potential claim against all defendants.

Finding no persuasive precedent for this position, we reject defendants' invitation. There is

precedent for bifurcating a class or severing claims where the claims are separable and have no

logical connection. In Tapscott v. M.S. Dealer Service Corp., 77 F.3d 1353 (11th Cir.1996), this


   6
     Amicus calls our attention to Zahn v. International Paper Co., 414 U.S. 291, 94 S.Ct. 505,
38 L.Ed.2d 511 (1973). There, the Court held in the context of a class action that the amount in
controversy for purposes of the then $10,000 requirement of 28 U.S.C. § 1332(a) could not be
satisfied by aggregating the value of the claims of the members of the plaintiff class. Although
the named plaintiff did meet the $10,000 jurisdictional requirement, the Court held that any
member of the putative class not meeting the jurisdictional amount would have to be dismissed.
In so holding, the Court relied on its long-standing precedent interpreting the statutory phrase
"matter in controversy," and the fact that "Congress, with complete understanding of how the
courts had construed the statute, had not changed the governing language." Id. 414 U.S. 298-
300, 94 S.Ct. at 511. Unlike the Zahn case, which addressed the issue involving the
interpretation of the statutory phrase "matter in controversy," the instant case presents the
different issue of the interpretation of the statutory language relating to diversity of citizenship
and the meaning of the concept of complete diversity. The precedent controlling the issue before
us, also precedent of long-standing stature, provides that courts should consider only the
citizenship of the named parties in determining whether or not there is complete diversity. In
evaluating the complete diversity issue in this case, we thus conclude that Zahn in inapposite.
See Snyder v. Harris, 394 U.S. 332, 89 S.Ct. 1053, 1059, 22 L.Ed.2d 319 (1969) (recognizing
this distinction between the analysis of diversity of citizenship and the analysis for the amount in
controversy).

                                                   7
court addressed a fraudulent joinder issue in the context of a removed class action. The case as filed

in state court involved what the Tapscott opinion referred to as two classes. The first class consisted

of named plaintiffs, citizens of Alabama, who had claims against certain defendants, also citizens

of Alabama, arising out of the sale of service contracts on automobiles sold and financed in

Alabama. The second class consisted of different named plaintiffs, citizens of Alabama, who had

claims against a different defendant, Lowe's, a North Carolina citizen, arising out of the sale of

extended service contracts in connection with the sale of retail products. The court referred to the

two classes as the automobile class and the merchant class. Lowe's sought to remove the case to

federal court, arguing that the claims against it should be severed from the claims against the

defendants in the automobile class. The district court agreed and severed the two classes. The court

remanded to state court the claims involving the automobile class as to which there was no diversity,

but retained the claims against the merchant class, with respect to which there was complete

diversity. This court affirmed. We concluded that there was a fraudulent misjoinder because Lowe's

was improperly joined with the non-diverse defendants in the automobile class (there being no

allegation of joint liability), because there was "no real connection" between the two controversies,

id. at 1360, and because the misjoinder was "so egregious as to constitute fraudulent joinder." Id.

       Tapscott is readily distinguishable from the case at bar. Unlike Tapscott, the instant case

does not involve two distinct classes that have "no real connection" to each other. To the contrary,

there is only one class in the instant case and one named plaintiff, Triggs. Triggs and all the

members of the putative class have claims for relief which would impose joint liability upon Omni

and the particular dealership involved. Among the dealerships involved was the named defendant,

Crump, the dealership through whom the named plaintiff, Triggs, dealt with Omni. Focusing on the


                                                  8
only named plaintiff there is clearly no reason to bifurcate the class. Even if we should, as

defendants suggest, compare the claims of Triggs and those members of the putative class who dealt

with Omni through the Crump dealership, to the claims of other members of the putative class who

dealt with Omni through other automobile dealerships, we would find that those other claims arise

out of a series of transactions precisely like the Triggs-Omni transaction and give rise to common

questions of law and fact. Thus, unlike Tapscott, there is a real connection between the claims of

the named plaintiff and the claims which defendants seek to bifurcate and sever (i.e., the claims of

the 98% of the putative class). Unlike the situation in Tapscott, the parties in the instant case have

been properly joined, in full compliance with the standards set out in Rule 20. We conclude that

Tapscott provides no support for defendants' desire to bifurcate the instant plaintiff class.

       Nor do we find other persuasive support for bifurcating the instant plaintiff class. It is true

that a few district courts in Alabama, in unpublished opinions, have accepted such an invitation to

bifurcate a plaintiff class merely because many members of the putative class do not have claims

against one of the named defendants. See, e.g., Arnold v. Ford Motor Co., Civ. Action No. CV-95-

PT-0073-M (N.D.Ala. May 2, 1995) (unpublished decision). Arnold, an Alabama citizen purporting

to represent a class of purchasers of Ford pickup trucks in Alabama, sued a diverse defendant, Ford

Motor Company, and a nondiverse defendant, Pollack Ford Company. Pollack apparently was one

of the numerous Ford dealerships through whom the Alabama class dealt with Ford. Although the

facts of the case are not entirely clear from the opinion, we will assume arguendo that the relevant

facts are virtually indistinguishable from the instant facts. The court concluded that the joinder of

Pollack was fraudulent merely because most members of the putative class dealt with Ford through

dealerships other than Pollack, and thus had no claim against Pollack. Disregarding Pollack, the


                                                  9
court concluded there was complete diversity. We find this precedent unpersuasive for the several

reasons. Defendants' reliance upon Tapscott to support this precedent is without merit for the

reasons noted above.7 Also, there is nothing to support this precedent in the standards for permissive

joinder as provided in Rule 20. To the contrary, the express language of Rule 20 indicates that all

plaintiffs need not seek relief against all defendants. Finally, Arnold and its progeny are inconsistent

with the well established rule that, in a class action context, courts should look to named parties in

evaluating the complete diversity requirement. For the foregoing reasons, we reject defendants'

invitation to bifurcate the instant plaintiff class.

        Finally, defendants contend that plaintiff's "bad faith" is enough to warrant a finding that

Crump was fraudulently joined. Defendants assert that plaintiff joined defendant Crump solely for

the purpose of defeating diversity jurisdiction, and they argue that this constitutes a fraudulent

joinder. Defendants apparently infer this "bad faith" purpose from the fact that plaintiff joined as

a named defendant only one of the numerous automobile dealerships through whom the members

of the putative class dealt with Omni. Defendants apparently suggest that if the plaintiff class really

wanted to pursue a judgment against the dealerships, as well as against Omni, they would have

joined more than just one dealership.8 We reject defendants' argument; it is inconsistent with


   7
    A number of well-reasoned district court decisions have also rejected the result of Arnold
and its progeny. See, e.g., Atchison v. Woodmen of the World Ins. Society, 982 F.Supp. 835
(S.D.Ala.1997).
   8
    We note that the district court did not suggest that the joinder of Crump was fraudulent
because of plaintiff's "bad faith." To the contrary, the district court acknowledged that "[i]f the
court considers only the named plaintiff, then Crump was not fraudulently joined." District
Court Order at 7. Defendants' "bad faith" argument is inconsistent with precedent, see infra, and
the argument also lacks logical force as a factual matter. There are other potential reasons that
plaintiff might not have joined the other dealerships. At this early stage in the proceedings, it is
not surprising that the dealership uppermost in plaintiff's mind was the dealer through whom the

                                                   10
binding precedent. Supreme Court precedent is clear that a plaintiff's motivation for joining a

defendant is not important as long as the plaintiff has the intent to pursue a judgment against the

defendant. In Chicago, Rock Island & Pacific Ry. Co. v. Schwyhart, 227 U.S. 184, 33 S.Ct. 250, 57

L.Ed. 473 (1913), the plaintiff filed an action for personal injuries against the railway company and

its servant, Barrett, whose immediate negligence allegedly caused the injury. Plaintiff and defendant

Barrett were citizens of Missouri, but the railway company was diverse. The railway company

sought to remove the case to federal court, arguing, inter alia, that Barrett was joined for the sole

and fraudulent purpose of preventing a removal, being a person of little or no property while the

company was fully able to pay. Rejecting that argument, the Court held: "[o]n the question of

removal, we have not to consider more than whether there was a real intention to get a joint

judgment, and whether there was a colorable ground for it ... as the record stood when the removal

was denied." Id. 227 U.S. at 194, 33 S.Ct. at 251. The Court also said:

       Again, the motive of the plaintiff, taken by itself, does not affect the right to remove. If there
       is a joint liability, he has an absolute right to enforce it, whatever the reason that makes him
       with to assert the right.... Hence, the fact that the company is rich and Barrett poor does not
       affect the case.

Id. 227 U.S. at 193, 33 S.Ct. at 251. Accord Chicago, Rock Island & Pacific Ry. Co. v. Whiteaker,

239 U.S. 421, 36 S.Ct. 152, 60 L.Ed. 360 (1915) ("to apply the epithet "fraudulent' to the joinder will

not suffice: the showing must be such as compels the conclusion that the joinder is without right");

Parks v. New York Times Co., 308 F.2d 474 (5th Cir.1962). In the instant case, nothing suggests an




named plaintiff dealt with Omni. Plaintiff may need discovery in order to obtain pertinent
information about other dealerships. Moreover, most of the other dealerships are probably also
citizens of Alabama, since the plaintiff class is composed of persons who leased automobiles in
Alabama. Defendants apparently fault plaintiff for not joining more of the potential Alabama
defendants, an action that hardly suggests a fraudulent intent to avoid diversity jurisdiction.

                                                  11
absence of a "real intention to get a joint judgment" against defendant Crump. Pursuant to the

foregoing precedent, we reject defendants' "bad faith" argument.

        For the foregoing reasons, we hold that Crump is not fraudulently joined. Because there is

not complete diversity among the parties, the federal courts do not have subject matter jurisdiction

to hear this case.9

                                           V. Conclusion

        We reverse the district court's judgment and remand with directions that the district court

remand this case to the Alabama state court.

        REVERSED AND REMANDED.




   9
    Defendants make additional arguments which we readily find to be without merit. First,
defendants argue that the instant case involves a defect in removal procedure and that therefore
the motion to remand was untimely under 28 U.S.C. § 1447(c). We reject this argument. It is
clear that plaintiff's motion to remand was based on the assertion that the district court was
without subject matter jurisdiction, an assertion with which we agree for the reasons spelled out
in the text. Because there is no time limit for motions to remand that challenge subject matter
jurisdiction, plaintiff's motion was timely filed.

                Defendants also argue that plaintiff did not perfect his interlocutory appeal to this
        Court. Plaintiff failed to file a petition for appeal with the Eleventh Circuit within ten
        days of the district court's initial order certifying this case for interlocutory appeal.
        However, the district court reconsidered and re-entered its order, a procedure which was
        recognized in Aparicio v. Swan Lake, 643 F.2d 1109, 1112 (5th Cir., Apr.27, 1981).
        Plaintiff subsequently perfected his appeal in a timely manner. Consequently, we reject
        defendants' procedural arguments.

                                                 12